This opinion is subject to administrative correction before final disposition.




                                 Before
                   DEERWESTER, HACKEL, and KIRKBY
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                     NATHANIEL R. MACIAS
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200005

                           _________________________

                           Decided: 13 October 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                John P. Norman

   Sentence adjudged 21 September 2021 by a special court-martial con-
   vened at Twentynine Palms, California, consisting of a military judge
   sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
   finement for one-hundred-and-fifty days, and a bad-conduct discharge. 1

                               For Appellant:
                   Lieutenant Megan E. Horst, JAGC, USN




   1 Appellant was credited with one-hundred-and-eighty-three days of pretrial con-
finement credit.
                  United States v. Macias, NMCCA No. 202200005
                                Opinion of the Court

                              _________________________

             This opinion does not serve as binding precedent under
                   NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    Appellant was convicted, consistent with his pleas, of conspiracy to disobey
a lawful general order, failure to obey a lawful general order, and assault con-
summated by battery in violation of Articles 81, 92, and 128, Uniform Code of
Military Justice [UCMJ]. 2 Appellant does not assert any assignments of error
(AOEs). However, on 23 August 2022, Appellant submitted a Motion to Correct
Error in the Record arising from an alleged error regarding firearm possession
in the Statement of Trial Results, which we granted. We take action arising
from Appellant’s motion in our decretal paragraph.

                                     I. BACKGROUND

    The Gun Control Act of 1968 [GCA] governs the impact of criminal convic-
tions on the ability to possess firearms and ammunition. 3 Under section 922(g)
of the GCA, it becomes unlawful for a person to receive, possess, ship, or
transport firearms or ammunition if that person has been convicted of any of-
fense punishable by imprisonment for a term exceeding one year. 4 The prohi-
bition also extends to persons who receive a dishonorable discharge or dismis-
sal at a general court-martial, as well as any person convicted of a domestic
violence offence; unlawful users of controlled substances; and fugitives from
justice. 5 Under the statute, convictions adjudicated by a special court-martial
do not count as offensives punishable by imprisonment for a term exceeding
one year because of the jurisdictional limitations attached to that forum. 6




   2   18 U.S.C. §§ 881, 892, 982.
   3   18 U.S.C. § 921 et seq., as amended.
   4   18 U.S.C. § 922(g) (2022).
   5   Id.
   6   27 C.F.R. § 478.11 (2022).




                                              2
                  United States v. Macias, NMCCA No. 202200005
                                Opinion of the Court

                                    II. DISCUSSION

A. Record Correction Pursuant to United States v. Crumpley
    Whether a record of trial is accurate and complete is a question we review
de novo. 7 An appellant is entitled to have the official record accurately reflect
what happened in the proceedings. 8 Appellant submits that the Statement of
Trial Results in his case does not accurately reflect the proceedings because it
incorrectly indicates that he is subject to the ban effectuated by the GCA. The
Government concedes that “section G of the Statement of Trial Results incor-
rectly states that Appellant’s case triggers a firearm possession prohibition in
accordance with 18 U.S.C. § 922.” 9
    Because Appellant was convicted by a special-court martial, received a
bad conduct discharge (vice a dishonorable discharge), and was not convicted
of one of the aforementioned triggering offenses under the GCA, we agree
that the Statement of Trial Results is inaccurate. We find that the inclusion
of this error in the post-trial processing paperwork did not affect Appellant’s
substantive rights at trial, since no prejudice was alleged or is apparent. 10
However, we take action in our decretal paragraph to ensure that this admin-
istrative error does not affect Appellant’s rights in the future.

                                    III. CONCLUSION

   After careful consideration of the record, we have determined that the find-
ings and sentence are correct in law and fact and that no error materially prej-
udicial to Appellant’s substantial rights occurred. 11
   However, the record of trial does not accurately reflect the disposition of
Appellant’s court-martial. 12 Although we find no prejudice, Appellant is enti-




   7   United States v. Crumpley, 49 M.J. 538 (N-M Ct. Crim. App. 1998).
   8   Crumpley, 49 M.J. at 539.
   9 Government’s Consent Motion for Leave to File and Motion to Correct Error in
the Record at 2.
   10   Crumpley, 49 M.J. at 539.
   11   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   12 The record of trial contains two charge sheets. The first, preferred on March 2,
2021 and referred on April 1, 2021, has been erroneously included and should be re-
moved.




                                            3
                 United States v. Macias, NMCCA No. 202200005
                               Opinion of the Court

tled to have court-martial records that correctly reflect the content of his pro-
ceeding. 13 In accordance with Rule for Courts-Martial 1111(c)(2), we modify
section G of the Statement of Trial Results and direct that the erroneous indi-
cation that Appellant is subject to the ban imposed by the GCA be removed
and section G be corrected to accurately reflect that Appellant is not subject
to the weapons and ammunition controls imposed by the GCA.
   The findings and sentence are AFFIRMED.




                                    FOR THE COURT:




                                    S. TAYLOR JOHNSTON
                                    Acting Clerk of Court




   13   Crumpley, 49 M.J. at 539.


                                         4